NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YONGPING JIN,                                   No.    17-72655

                Petitioner,                     Agency No. A089-876-804

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 9, 2022**
                                 Pasadena, California

Before: McKEOWN and OWENS, Circuit Judges, and HELLERSTEIN,***
District Judge.

      Yongping Jin, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

As the parties are familiar with the facts, we do not recount them here. We have

jurisdiction under 8 U.S.C. § 1252, and we review adverse credibility

determinations and denials of asylum, withholding, and CAT relief for substantial

evidence. Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017). We deny the

petition for review.

      Jin challenges the BIA’s affirmance of the IJ’s adverse credibility

determination. But substantial evidence supports each of the three grounds cited

by the BIA. First, the transcripts reveal inconsistent testimony about when Jin

reported to the Chinese police after a trip to Japan, and even if it is possible to

interpret this testimony as internally consistent, that interpretation is not

compelled. See Pedro-Mateo v. I.N.S., 224 F.3d 1147, 1150 (9th Cir. 2000)

(“Under the substantial evidence standard of review, the court of appeals must

affirm when it is possible to draw two inconsistent conclusions from the

evidence.”). Contrary to Jin’s contention, the BIA considered his explanation and

found it unpersuasive. See Munyuh v. Garland, 11 F.4th 750, 758 (9th Cir. 2021)

(explaining that the BIA need only “provide a specific and cogent reason for

rejecting” a petitioner’s “reasonable and plausible” explanation).

      Second, Jin’s testimony contains inconsistencies and omissions related to a


                                            2
bribe allegedly paid by his wife so that Jin could avoid reporting during his Japan

trip. The BIA did not err in finding that Jin admitted that the asylum officer had

asked him how he avoided reporting. See Pedro-Mateo, 224 F.3d at 1150. And

Jin’s argument that his testimony about the bribe merely added details, see Lai v.

Holder, 773 F.3d 966, 971 (9th Cir. 2014), is unpersuasive. The bribe related

directly to Jin’s reporting requirements and occurred years earlier, contra id. at

972-74, and Jin first mentioned the bribe after cross-examination cast doubt on his

story.

         Third, Jin’s testimony contains major inconsistencies about where he had

lived within the United States, and the BIA permissibly deemed his explanation

implausible. See Munyuh, 11 F.4th at 758. Overall, the BIA’s conclusion that the

totality of the circumstances justified the adverse credibility determination is

supported by substantial evidence. See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

Shrestha v. Holder, 590 F.3d 1034, 1043 (9th Cir. 2010) (explaining that, under the

REAL ID Act, inconsistencies do not need to go to the heart of a petitioner’s

claim).

         Jin next argues that he is eligible for asylum and withholding of removal, but

he predicates his arguments on his testimony being found credible. Without

credible testimony, substantial evidence supports the conclusion that Jin has not

met his burden to demonstrate eligibility for relief. Jin also argues that he is


                                            3
eligible for CAT protection, but the BIA’s conclusion that the documentary

evidence did not “establish[] that it is more likely than not that he will be tortured

upon return to China” is supported by substantial evidence. The country reports

and the letter from Jin’s wife (which states that the police will “chastise” Jin if he

returns) do not compel a contrary conclusion. See Munyuh, 11 F.4th at 758.

      PETITION FOR REVIEW DENIED.




                                           4